DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22 and 9/15/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuang et al. (US 2022/0182816 A1).

Consider claim 1, Kuang teaches a terminal device for wireless communication, comprising (abstract and Fig. 2) a processor that is configured to: 
receive an enquiry message from a base station enquiring capability information of the terminal device, wherein the enquiry message includes one or more radio access technologies and a list of frequency bands for communication between the base station and the terminal device (Fig. 2, step 101 and paragraph 3, 82 and 104, a network device sends a terminal device capability enquiry. The capability includes frequency parameter and radio access technologies RATS); and 
transmit a response message to the base station indicating one or more templates of capability information determined according to the one or more radio access technologies and the list of frequency bands (Fig. 2, steps 103, paragraph 3, 82-84 and 104, the terminal device sends the terminal device capability information to the network device).

Consider claims 7 and 13, Claims 7 and 13 having similar limitations as claim 1. Therefore, claims 7 and 13 are rejected for the same reasons claim 1 is rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 8-9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2022/0182816 A1) in view of Ishida (US 2020/0133597 A1).
Consider claims 2, 8 and 14, Kuang does not teach wherein a template of the one or more templates is represented using N bits, N being a positive integer.
Ishida further teaches wherein a template of the one or more templates is represented using N bits, N being a positive integer (Fig. 6 and paragraph 44, capability template list indicates a list of values that is set as the template information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize and modify the above teachings for the purposes of simplifying providing capability information.

Consider claims 3, 5-6, 9, 11-12, 15-17, Ishida further teaches wherein the one or more templates are represented as multiple bits in a string variable of the response message; wherein the capability information of the terminal device is organized into multiple groups each corresponding to a template; and wherein the multiple groups comprise at least a first group having information elements associated with a radio access technology type, a second group having information elements associated with an extension feature, or a third group having information elements associated with a network operator (Fig. 6 and paragraph 44, capability template list indicates a list of values that is set as the template information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize and modify the above teachings for the purposes of simplifying providing capability information.

Allowable Subject Matter
Claims 4, 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        12/6/22